 ELECTRICAL WORKERS IUE (SPARTUS CORP.)International Union of Electrical, Radio and Ma-chine Workers, AFL-CIO-CLC and its Local664 and Nellie Reed and Spartus Corporation,Party to the Contract. Case 26-CB-196931 July 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND DENNISOn 16 January 1984 Administrative Law JudgeMartin J. Linsky issued the attached decision. Re-spondent International and Respondent Local filedexceptions and a supporting brief, and the GeneralCounsel filed an answering brief. The GeneralCounsel also filed limited cross-exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions as modified and to adopt the recom-mended Order as modified.The judge found, and we agree, that RespondentLocal and Respondent International violated Sec-tion 8(b)(1)(A) and (2) by maintaining and enforc-ing a seniority clause in their collective-bargainingagreement with the Employer which accords su-perseniority to Respondent Local's secretary-treas-urer (financial secretary), trustees, sergeant-at-arms,and executive board members-at-large. We findmerit, however, in the General Counsel's exceptionto the judge's finding that the 10(b) period as toRespondent International began 22 January 1983.'The original charge against Respondent Localwas filed I June. The Regional Office mailed acopy to the Local 2 June, but apparently the copywas not delivered because the Region did not re-ceive a return receipt. Respondents' counsel, how-ever, represented on the record that a Board agentcalled him 6 June and fully informed him of thefiling of the original charge and its contents. InAugust 1983 the Board agent mailed another copyof the original charge to Respondent Local afterdiscovering the absence of a return receipt. Thejudge correctly concluded that, because mailing acharge to a respondent is service of the chargewithin the meaning of Section 10(b), NLRB v. La-borers Local 264, 529 F.2d 778 (8th Cir. 1976), thelimitations period as to Respondent Local com-menced 2 December 1982. The judge further foundthat, because the charge against Respondent Inter-national was not filed and mailed until 22 July, thei All dates are in 1983 unless otherwise indicated.271 NLRB No. 9410(b) period for Respondent International com-menced 22 January.The General Counsel contends that service ofthe original charge on the Local 2 June 1983 deter-mined the applicable 10(b) period for both Unionsbecause both the Local and the International arethe recognized representatives of the unit employ-ees, both have been the employees' collective-bar-gaining agents since 1972, and both are parties tothe present labor agreement. We agree.Both Respondent Local and Respondent Interna-tional are parties to the collective-bargaining agree-ment with the Employer in which the allegedly un-lawful superseniority clause appears. That contractrefers to Respondent Local and Respondent Inter-national collectively as the "Union," and grantsrecognition to the "Union" as the sole and exclu-sive bargaining agent for all unit employees. Re-spondent Local and Respondent International con-stitute a joint representative of the unit employees,and, under such circumstances, service of thecharge on the Local is sufficient for service on theInternational. See P & L Cedar Products, 224NLRB 244, 259 (1976). Accord: Laborers OregonDistrict Council (Associated Builders), 243 NLRB405, JD fn. 1 (1979). We find, therefore, that be-cause service of the original charge on the Localwas effective 2 June that service determined theapplicable 10(b) period for both Respondent Localand Respondent International. We find that the10(b) period as to both Respondent Local and Re-spondent International commenced 2 December1982.Accordingly, we amend the remedy section ofthe judge's decision to hold Respondent Local andRespondent International jointly and severallyliable for the period beginning 2 December 1982for any loss of earnings which affected unit em-ployees may have suffered as a result of the dis-crimination against them. We shall also amend therecommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that Respond-ent International Union of Electrical, Radio andMachine Workers, AFL-CIO-CLC and its Local664, its officers, agents, and representatives, shalltake the action set forth in the Order as modified.1. Substitute the following for paragraph 2(a)."(a) Jointly and severally make any unit employ-ees whole for any loss of earnings they may havesuffered as a result of the discrimination againstthem, such lost earnings to be determined in the607 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmanner set forth in the remedy section of this deci-sion as modified."DECISIONSTATEMENT OF THE CASEMARTIN J. LINSKY, Administrative Law Judge. Thiscase arose upon an original charge, a first amendedcharge, and a second amended charge, dated respective-ly, June i, 1983, June 30, 1983, and July 22, 1983, beingfiled by Nellie Reed, an individual, against the Interna-tional Union of Electrical, Radio and Machine Workers,AFL-CIO-CLC (Respondent International) and itsLocal 664 (Respondent Local). The complaint was issuedby the Regional Director for Region 26 of the NationalLabor Relations Board on July 22, 1983.The complaint, as amended at the hearing, alleges thatRespondent International and Respondent Local violatedSection 8(b)(1)(A) and (2) of the National Labor Rela-tions Act (the Act), by maintaining and enforcing aclause in its collective-bargaining agreement with SpartusCorporation whereby superseniority for purposes oflayoff and recall was granted to the secretary-treasurer(financial secretary),' sergeant-at-arms, trustees, and ex-ecutive board members-at-large of Respondent Local.The complaint, as amended, further alleges that the Actwas violated when the superseniority clause was invokedon behalf of Joseph Bates, a trustee, Helen Hampton andShelia Graham, both executive board members-at-large,to the detriment of other employees with greater naturalseniority who were not union officers.Respondents, in their joint r 28, 1983, in Louisville,Mississippi.On the entire record in the case, to include posthear-ing briefs filed by the General Counsel and counsel forRespondents and upon my observation of the demeanorof the witnesses, I make the followingFINDINGS OF FACTI. JURISDICTIONSpartus Corporation is, and has been at all times mate-rial herein, a corporation with an office and place ofbusiness in Louisville, Mississippi, and has been engagedin the manufacture of clocks.Annually, Spartus Corporation, in the course and con-duct of its business operations sold and shipped from itsLouisville, Mississippi, facility products, goods, and ma-terials valued in excess of $50,000 directly to points out-side the State of Mississippi. Annually, Spartus Corpora-tion, in the course and conduct of its business operations,purchased and received at its Louisville, Mississippi facil-ity products, goods, and materials valued in excess of$50,000 directly from points outside the State of Missis-sippi.Spartus Corporation is now, and has been at all timesmaterial herein, an employer engaged in commerce withthe meaning of Section 2(2), (6), and (7) of the Act.Although officially designated the secretary-treasurer, both the Gen-eral Counsel and counsel for Respondents refer to the position as secre-tary-treasurer (financial secretary).11. THE LABOR ORGANIZATIONS INVOLVEDThe IUE, Respondent International, and its Local 664,Respondent Local, are now, and have been at all timesmaterial herein, labor organizations within the meaningof Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICEIt is uncontested that Spartus Corporation and Re-spondent International and Respondent Local are partiesto a written collective-bargaining agreement which is ef-fective from November 1, 1982, through October 26,1984. Further, it is uncontested that article XII, section5, of that collective-bargaining agreement contains a su-perseniority clause which provides as follows:Union officials and Stewards during their term ofoffice shall have seniority which shall permit themto be the last persons laid off and/or the first to berecalled from their lowest-paid classification. Theofficials subject to this provision are President, IstVice President, 2nd Vice President, Secretary-Treasurer, Recording Secretary, Chief Steward,three (3) Trustees, Sergeant-at-Arms, four (4) Exec-utive Board Members-at-Large, and Stewards.The issue of superseniority has been addressed by theBoard a number of times in the last 10 months. InGulton-Electro- Voice, Inc., 266 NLRB 406 (1983), the firstin a series of cases, the Board held that "superseniorityawarded to officers who do not perform steward orother on-the-job contract administration functions is notpermissible because it unjustifiably discriminates againstemployees for union-related reasons."As the Board noted in Gulton-Electro-Voice "job reten-tion superseniority is an exceptional benefit. To uphold itwe must be satisfied that it is necessary to further the ad-ministration of the bargaining agreement on the plantlevel." (Id. at 409).Subsequent to its decision in Gulton-Electro-Voice,wherein the Board held the grant of superseniority to aunion's recording secretary and financial secretary-treas-urer to be unlawful, the Board issued decisions in AutoWorkers UA W & Local 561 (Scovill. Inc.), 266 NLRB 952(1983); Design & Mfg., 267 NLRB 440 (1983); NiagaraMachine & Tool Works, 267 NLRB 661 (1983); AutoWorkers UAW Local 1384 (Ex-Cell-O), 267 NLRB 1303(1983); and Electrical Workers IUE Local 826 (Otis Eleva-tor), 268 NLRB 180 (1983), holding in each case that fora grant of superseniority to be lawful it must be limitedto union officials who perform steward-like functions orother on-the-job contract administration functions. Agrant of superseniority to any other union official unlaw-fully discriminates against employees for a union-relationreason; i.e., they are not officers of the union. Factually,this case is most like Auto Workers UA W & Local 561,supra wherein the Board held grants of supersenioritygranted to a union's financial secretary, trustees, ser-geant-at-arms, and executive board members-at-large tobe unlawful. The functions performed by those officialsare like those performed by the officials of RespondentLocal who are the subject of this case.608 ELECTRICAL WORKERS IUE (SPARTUS CORP.)Under the collective-bargaining agreement in this case,a number of officers of Respondent Local are entitled tosuperseniority. Among them are the president, first vicepresident, second vice president, recording secretary,chief steward, and stewards. It is not alleged by the Gen-eral Counsel that a grant of superseniority to any ofthese officials would be illegal and rightly so because thechief steward and the stewards are obviously involved in"steward-like functions," and the president, first andsecond vice presidents, recording secretary, and chiefsteward are members of the grievance and negotiatingcommittee, sometimes referred to as the shop committee,which meets with management in Step 3 of the grievanceprocedure and also is a party to all negotiations withmanagement. Since these officers all perform either stew-ard-like functions or participate in other on-the-job ad-ministration of the grievance procedure of the contract,they are clearly entitled to superseniority for purposes oflayoff and recall. This is not so, however, with respect tothe secretary-treasurer (financial secretary), trustees, ser-geant-at-arms, or executive board members-at-large whoare also entitled to superseniority under the collective-bargaining agreement.There was uncontradicted testimony at the hearingfrom Carolyn Merritt, former president of RespondentLocal, and from Gordon Ingham, manager of CorporateIndustrial Relations for Spartus Corporation, that thesecretary-treasurer (financial secretary), trustees, and ser-geant-at-arms perform no steward-like functions nor dothey participate in the grievance procedure at all exceptas ordinary members who vote of whether to take agrievance to arbitration at Respondent Local's monthlymembership meeting, which meeting is held at the ElksClub and not at the plant. The only grievance functionperformed by the executive board members-at-large is todiscuss grievances at the monthly executive board meet-ings, which meetings are held immediately prior to thegeneral membership meetings at the Elks Club and awayfrom the plant. Grievances are only discussed and notacted on at executive board meetings. It is the generalmembership which decides whether to take a grievanceto arbitration or not.The trustees, sergeant-at-arms, and executive boardmembers-at-large do not perform any on-the-job contractadministration duties. All their duties are performedaway from the plant. The principal function of the trust-ees is to audit the books and records of RespondentLocal at least three times a year. The audits take placeaway from the plant at the Elks Club. The sergeant-at-arms is charged with the responsibility of maintainingorder at union meetings, which meetings are not held atthe plant. The executive board members-at-large meetregularly but away from the plant. Their meetings arescheduled immediately prior to the general membershipmeetings. Executive board members-at-large have nofunctions which require their presence on the jobsite.The secretary-treasurer (financial secretary) is respon-sible for receiving and accounting for all moneys paid toResponldent Local, paying all authorized bills of Re-spondent Local, making financial reports to RespondentLocal and Respondent International, and signing checksin conjunction with the president or first vice president.None of the duties of the secretary-treasurer (financialsecretary) require that officer's presence on the jobexcept that for reasons of convenience the secretary-treasurer (financial secretary) traditionally has gone tothe office of the Local president, which is located at theplant, to get checks cosigned by the president. Evidenceat the hearing reflects that this one and only on-the-jobfunction takes no more than one hour a month and issometimes accomplished during working hours of thesecretary-treasurer (financial secretary) and sometimesduring nonworking hours. However, there is no require-ment that these checks be cosigned by the president atthe plant but even if there was such a requirement thisminimum amount of time spent on union business at theplant by the secretary-treasurer (financial secretary)would be too insignificant to warrant a grant of super-seniority. In Gulton-Electro-Voice, supra, the union's fi-nancial secretary (treasurer) met monthly with her com-pany's financial officer in administering the dues with-holding plan between the company and union. TheBoard held that this responsibility did not approach thelevel of responsibility necessary to help stabilize thelabor relations of the union and company and therefore agrant of superseniority was not lawful.It is crystal clear, therefore, that the secretary-treasur-er (financial secretary), trustees, sergeant-at-arms and ex-ecutive board members-at-large are not entitled to super-seniority. The next issue to address is whether or not theillegal portions of the superseniority clause in this casewere enforced to the detriment of any employees. Theoriginal charge in this case was filed against RespondentLocal on June 1, 1983, and a copy of the charge sent bycertified mail to Respondent Local on June 2, 1983, byRegion 26. This means that the 6-month Section 10(b)period as to Respondent Local commenced on Decem-ber 2, 1982, even though Respondent did not receiveactual notice of the charge until after June 2, 1983. Themailing of the charge to Respondent is service of thecharge within the meaning of Section 10(b) of the Act.NLRB v. Laborers Local 264, 529 F.2d 778 (8th Cir.1976). Apparently, the copy of the charge mailed to Re-spondent Local was never delivered to RespondentLocal since no return receipt was ever received back atRegion 26 and Respondent's counsel states that thecharge was not received by his client until some monthslater when another copy was sent. However, counsel forRespondents represented on the record that a Boardagent had called him on June 6, 1983, and fully apprisedhim of the filing of the original charge and the contentsthereof. The 6-month 10(b) period commenced on Janu-ary 22, 1983, as to Respondent International since thecharge against Respondent International was filed and acopy mailed to Respondent International on July 22,1983.The uncontradicted evidence at hearing reflects thatwithin the 10(b) period, i.e., commencing December 2,1982, as to Respondent Local, and January 22, 1983, asto Respondent International, employees with greater nat-ural seniority than trustee Joseph Bates, and executiveboard members-at-large Helen Hampton and SheilaGraham, were either laid off or delayed in being recalled609 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom layoff as a result of superseniority rights being exer-cised by Bates, Hampton, and Graham. Bates, Hampton,and Graham were not lawfully entitled to superseniorityas trustee and executive board members-at-large and,therefore, their receipt of superseniority to the detrimentof other employees who were not union officers violatedSection 8(b)(1XA) and (2) of the Act.In restricting grants of superseniority in Gulton-Elec-tro-Voice, supra, and subsequent cases to union officialswho perform steward-like functions or other on-the-jobcontract administrative functions, the Board was keenlyaware that the superseniority clause in the collective-bar-gaining agreement was part of an agreement adopted andratified by a majority of the members of the union. Inthe instant case evidence reflected that over 95 percentof the members of Respondent Local had ratified thecollective-bargaining agreement containing the supersen-iority clause in question. This does not make the unlaw-ful clause lawful.Accordingly, I find that, by the maintenance and en-forcement of the superseniority clause with respect tothe secretary-treasurer (financial secretary), trustees, ser-geant-at-arms, and executive board members-at-large, Re-spondent Local and Respondent International have vio-lated Section 8(b)(1)(A) and (2) of the Act. I further findthat, by according Joseph Bates, Helen Hampton, andShelia Graham superseniority under the unlawful clauseto the detriment of other unit employees, RespondentLocal and Respondent International further violated Sec-tion 8(b)(1)(A) and (2).THE REMEDYHaving found that Respondents have engaged in cer-tain unfair labor practices, I shall recommend that theycease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.I have found that the superseniority provision here indispute is unlawful and shall therefore recommend thatRespondent Local and Respondent International ceaseand desist from maintaining or enforcing the supersenior-ity clause in the collective-bargaining agreement with re-spect to Respondent Local's secretary-treasurer (financialsecretary), trustees, sergeant-at-arms, and executiveboard members-at-large. To remedy the discriminatoryapplication of the unlawful clause, I shall recommendthat Respondent Local and Respondent Internationalnotify the Employer and all affected employees, in writ-ing, that they have no objection to the reinstatement ofall affected employees to the positions they held prior tothe enforcement of the superseniority clause againstthem. I shall further recommend that Respondent Localfor the period between December 2, 1982, and January22, 1983, solely, and Respondent Local and RespondentInternational, jointly and severally, make all affected unitemployees whole for any loss of earnings they may havesuffered as a result of the discrimination against them.Backpay shall be computed in the manner established bythe Board in F W. Woolworth Co., 90 NLRB 289 (1950),with interest as provided in Florida Steel Corp., 231NLRB 651 (1977). See generally Isis Plumbing Co., 138NLRB 716 (1962). Finally, I shall recommend that Re-spondent Local and Respondent International cease anddesist in any like or related manner from restraining orcoercing employees they represent in the exercise of therights guaranteed employees by Section 7 of the Act.CONCLUSIONS OF LAW1. Spartus Corporation is an employer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act.2. International Union of Electrical, Radio and Ma-chine Workers, AFL-CIO-CLC, and its Local 664 arelabor organizations within the meaning of Section 2(5) ofthe Act.3. By maintaining and enforcing a seniority clause intheir collective-bargaining agreement with the Employerwhich accords Respondent Local's secretary-treasurer(financial secretary), trustees, sergeant-at-arms, and exec-utive board members-at-large superseniority, RespondentLocal and Respondent International have engaged in,and are engaging in, unfair labor practices within themeaning of Section 8(b)(1)(A) and (2) of the Act.4. By according Joseph Bates, Helen Hampton, andShelia Graham superseniority to the detriment of otherunit employees under the seniority clause found herein tobe unlawful in part, Respondent Local and RespondentInternational have engaged in, and are engaging in,unfair labor practices within the meaning of Section8(bXl)(A) and (2) of the Act.5. The foregoing unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.On these findings of fact and conclusions of law andon the entire record in this proceeding, I issue the fol-lowing recommended2ORDERRespondents, IUE International and its Local 664,their officers, agents, and representatives, shall1. Cease and desist from(a) Maintaining, enforcing, or otherwise giving effectto those clauses in their collective-bargaining agreementwith Spartus Corporation according Respondent Local'ssecretry-treasure (financial secretary), trustees, sergeant-at-arms, and executive board members-at-large supersen-iority for purposes of layoff or for any other purpose.(b) Causing or attempting to cause the Employer todiscriminate against employees in violation of Section8(aX3) of the Act.(c) In any like or related manner restraining or coerc-ing employees of the Employer in the exercise of theirrights protected by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act(a) Make any unit employees whole for any loss ofearnings they may have suffered as a result of the dis-crimination against them, such lost earnings to be deter-2 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.610 ELECTRICAL WORKERS IUE (SPARTUS CORP.)mined in the manner set forth in the section of this deci-sion entitled "The Remedy" and Respondent Local andRespondent International to be liable either solely orjointly and severally as set forth in the section of this de-cision entitled "The Remedy."(b) Notify the Employer and all affected employees inwriting that Respondents have no objection to reinstat-ing the affected unit employees who but for the unlawfulassignment of superseniority would not have been laidoff or reassigned.(c) Post at their meeting halls copies of the attachednotice marked "Appendix."3Copies of the notice, onforms provided by the Regional Director for Region 26,after being signed by the Respondent's authorized repre-sentative, shall be posted by the Respondent immediatelyupon receipt and maintained for 60 consecutive days inconspicuous places including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to ensure that the noticesare not altered, defaced, or covered by any other materi-al.(f) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.a If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentTo organizeTo form, join, or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these protect-ed concerted activities.WE WILL NOT maintain and enforce any agreementwith Spartus Corporation, according our secretary-treas-urer (financial secretary), trustees, sergeant-at-arms, andexecutive board members-at-large superseniority for thepurposes of layoff or any other purpose.WE WILL NOT cause or attempt to cause that employerto discriminate against employees by requiring that theabove-named union officials be retained as active em-ployees, when other employees who have greater senior-ity in terms of length of employment are laid off or reas-signed.WE WILL NOT in any like or related manner restrain orcoerce the employees of Spartus Corporation in the exer-cise of their rights set forth above.WE WILL jointly and severally make any unit employ-ees whole for any loss of earnings they may have suf-fered as a result of the discrimination against them, plusinterest.WE WILL notify the Employer that we have no objec-tion to reinstating the affected unit emloyees who but forthe unlawful assignment of superseniority would nothave been laid off or reassigned.INTERNATIONAL UNION OF ELECTRICAL,RADIO & MACHINE WORKERS, AFL-CIO-CLC & ITS LOCAL 664The National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.611